 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12                                SACRAMENTO DIVISION
13
                                     )
14   CLIFFORD TRUMP,                 ) Case No.: 2:18-cv-01610-DMC
                                     )
15         Plaintiff,                )      STIPULATION AND
                                     )      ORDER FOR
16         v.                        )      EXTENSION OF TIME
                                     )
17                                   )
     NANCY A. BERRYHILL,             )
18   Acting Commissioner of Social   )
     Security,                       )
19                                   )
                                     )
20
                  Defendant.         )
                                     )
21                                   )
22         IT IS HEREBY STIPULATED, by and between the parties, through their

23   counsel of record, that the time for Defendant to file her Cross-Motion for

24   Summary Judgment and Memorandum in Support of Defendant’s Cross-Motion be

25   extended thirty (30) days from May 22, 2019, to June 21, 2019. This is

26   Defendant's first request for an extension of time. Defendant respectfully requests

27   this additional time to pursue settlement discussions. The parties further stipulate

28   that the Court’s scheduling Order be modified accordingly.


     Stip Ext. & Proposed Order - 2:18-cv-01610-DMC   -1-
 1   Dated: May 16, 2019                     /s/ Jesse S. Kaplan*
                                             JESSE S. KAPLAN
 2                                           Attorney for Plaintiff
 3                                           (*as authorized via e-mail on May 16, 2019)
 4
 5   Dated: May 16, 2019                     Respectfully submitted,
 6
 7
                                             MCGREGOR W. SCOTT
 8                                           United States Attorney
 9
                                             DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
10                                           Social Security Administration
11
                                     By:     /s/ Ben A. Porter
12
                                             BEN A PORTER
13                                           Special Assistant U.S. Attorney
                                             Attorneys for Defendant
14
15
16
                                                      ORDER
17
18
     APPROVED AND SO ORDERED:
19
20
21   Dated: May 20, 2019
                                                            ____________________________________
                                                            DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


     Stip Ext. & Proposed Order - 2:18-cv-01610-DMC   -2-
